Chapman, J.
It has been held by this court that a building situated like the one in controversy is personal property. First Parish in Sudbury v. Jones, 8 Cush. 184, and cases cited. Belding v. Cushing, 1 Gray, 576. In Maine it has been held that it may be attached and sold by a creditor of the owner, and that, if the owner of the land refuses to deliver it on demand to the purchaser, an action of trover lies to recover its value. Russell v. Richards, 1 Fairf. 429; S. C. 2 Fairf. 376. Tapley v. Smith, 18 Maine, 12. Pullen v. Bell, 40 Maine, 314. An action of *140trover was also maintained for such property in Wansbrough v. Maton, 4 Ad. & El. 884.
When the plaintiff demanded this property the defendant refused to give up possession of it, and claimed a right to hold it. This was a conversion of the property for which an action of tort lies. Judgment for the plaintiff.